DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (FR2194064A1) in view of Tamaki (JP2007064365A).
Mueller discloses a transmission device for changing a speed of a rotational driving force generated by an electric device which is configured to generate the rotational driving force and transmitting the rotational driving force to a target to be driven, comprising: 
a main body portion including an internal gear (portion of input crown 19 having the teeth; see lines 100 and 101 in translation) having a plurality of teeth (see lines 100 and 101 in translation) which are annularly arranged around an axis line, an internal gear carrier shaft (17) which is configured to extend in an axial direction around the axis line, and an internal gear carrier (19) supporting the internal gear to be rotatable around the axis line; 
a gear unit portion including a sun gear (18) which is configured to rotate around the axis line, a sun gear shaft (6) which is fixed to the sun gear and is configured to extend in the axial direction around the axis line, and a planetary gear (20) which is capable of meshing with the sun gear, revolving around the axis line and rotating around a center line thereof, and meshing with the internal gear (see Fig. 1); and 
Mueller also discloses a variable-speed speed-up mechanism, comprising: 
the transmission device; 
an electric device including a constant-speed electric motor (14) having a constant-speed rotor (16) which is configured to be connected directly or indirectly to a constant-speed input shaft (17) of the transmission device, and a variable-speed electric motor (1) having a variable-speed rotor (3, 4) which is configured to be connected directly or indirectly to the variable-speed input shaft (6) of the transmission device; and 
the transmission device is attached to the electric device such that the sun gear shaft forms an output shaft connected (through sun hear 18 and planetary gears 20) to a target to be driven and the internal gear carrier shaft forms the constant-speed input shaft.
What is missing from Mueller is any mention of the design process. Clearly, a transmission and a variable-speed speed-up mechanism must be designed, they cannot be manufactured without following a design. The examiner submits that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to design the transmission device and variable-speed speed-up mechanism prior to manufacturing them. Tamaki discloses (see Figs. 5 and 6) a planetary gear device for use with a motor, wherein a sun gear 22 connected to an input shaft meshes with planetary gears 24, which in turn mesh with an internal gear 34. Figure 6 shows different designs, implementing different gear ratios, by changing the dimensions of the sun gear and planetary gears, and keeping the outer diameter the same. Based on the teachings of Mueller and Tamaki, it is deemed that one of ordinary skill in the art would have found it obvious to create multiple designs for the gear unit portion, for various applications, and selecting a unit portion based on the intended application. Regarding claim 2, the gear ratio is known to be calculated by dividing the output speed by the input speed, and therefore it would have been obvious to determine the gear ratio while the various gears are revolving at a constant speed. 
Response to Arguments
Applicant's arguments filed 1/5/20201 have been fully considered but they are not persuasive. Applicant argues “neither Mueller nor Tamaki discloses or suggests at least the gear unit portion designing step as required by the above limitation” and that in Tamaki’s “planetary gear constructions, the orbit of the planetary gears changes depending on the gear ratio, and the internal tooth fitting center diameter is not designed to be constant.”
The examiner respectfully disagrees. As understood from the specification (see para. [0071] and [0072]), “planetary revolving gear center diameter” refers to the outer diameter of the planetary gear unit portion. All the planetary gear unit portions being made have the same outer diameter, to mesh with the inner diameter of the internal gear. The diameter of the sun gear and the individual planetary gears is changed as needed, as note din para. [0078]. This is exactly what is done in Fig. 6 of Tamaki. See para. [0006] describing multiple gear ratios being prepared in advance, with the internal gear 34 being common (i.e. constant), and with the sun gear 22 and planetary gear 24 size being changed as needed. 
Since Tamaki teaches the claimed concept, the rejection is still deemed applicable and is therefore maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729